43 F.3d 1469
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jackie WELLS, Plaintiff Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant Appellee.
No. 94-1458.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 25, 1994.Decided:  Nov. 16, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Big Stone Gap.  Cynthia D. Kinser, Magistrate Judge.  (CA-93-61-B)
Jackie Wells, appellant pro se.  Deborah Fitzgerald, U.S. Dept. of Health & Human Services, Philadelphia, PA, for appellee.
W.D.Va.
AFFIRMED.
Before HALL, WILKINS, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order affirming the Secretary's denial of disability benefits and refusing to remand the case on the basis of new evidence.   See Borders v. Heckler, 777 F.2d 954, 955 (4th Cir.1985).  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Wells v. Shalala, No. CA-93-61-B (W.D.Va. Mar. 4, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.